 



Exhibit 10.3
SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (herein
called this “Amendment”) dated as of September 19, 2007, by and among Devon
Energy Corporation, a Delaware corporation (the “US Borrower”), Northstar Energy
Corporation, a Nova Scotia unlimited liability company, and Devon Canada
Corporation, a Nova Scotia unlimited liability company (the “Canadian Borrowers”
and, together with the US Borrower, the “Borrowers”), Bank of America, N.A.,
individually and as administrative agent (the “Administrative Agent”), and the
Lenders party to this Amendment.
W I T N E S S E T H:
     WHEREAS, the Borrowers, the Administrative Agent and the Lenders entered
into that certain Amended and Restated Credit Agreement effective as of April 7,
2006 (as amended or supplemented to the date hereof, the “Original Agreement”),
for the purpose and consideration therein expressed, whereby the Lenders became
obligated to make loans to the Borrowers as therein provided;
     WHEREAS, the US Borrower has requested that the US Swing Line Sublimit
under the Original Agreement be increased to $200,000,000; and
     WHEREAS, the Borrowers, the Administrative Agent and the Lenders party to
this Amendment desire to amend the Original Agreement as set forth herein;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein and in the Original Agreement, in consideration
of the Loans which may hereafter be made by the Lenders to the Borrowers, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I.
DEFINITIONS AND REFERENCES
     § 1.1. Terms Defined in the Original Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Agreement shall have the same meanings whenever used in
this Amendment.
     § 1.2. Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this section.
     “Amendment” means this Second Amendment to the Original Agreement.
     “Credit Agreement” means the Original Agreement as amended hereby.

 



--------------------------------------------------------------------------------



 



ARTICLE II.
     § 2.1 Defined Terms. The following definition set forth in Section 1.01 of
the Original Agreement is hereby amended in its entirety to read as follows:
     “‘US Swing Line Sublimit’ means an amount equal to the lesser of (a) US
$200,000,000 and (b) the Aggregate US Commitments. The US Swing Line Sublimit is
part of, and not in addition to, the Aggregate US Commitments.”
ARTICLE III.
CONDITIONS OF EFFECTIVENESS
     §3.1. Documents to be Delivered.
     (a) This Amendment shall become effective as of the date set forth above
(the “Effective Date”) when the Administrative Agent shall have received all of
the following, at the Administrative Agent’s office:
     (i) This Amendment duly executed and delivered by the Borrowers, the
Administrative Agent and the Required Lenders.
     (ii) The Consent and Agreement attached hereto duly executed and delivered
by Devon Financing ULC.
     (iii) A Certificate of the US Borrower of even date herewith signed by a
Responsible Officer of the US Borrower (i) certifying and attaching resolutions
(or governing board minutes) authorizing this Amendment and (ii) certifying that
before and after giving effect to this Amendment, (A) the representations and
warranties contained in Article VII of the Original Agreement and the other Loan
Documents made by it are true and correct in all material respects on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and (B) no Default exists.
     (b) All commitment, facility, agency, and to the extent invoiced prior to
the Effective Date, legal and other fees that are due on or before the date
hereof and are required to be paid or reimbursed to any Lender pursuant to any
Loan Documents or any commitment agreement heretofore entered into shall have
been paid.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
     § 4.1. Representations and Warranties of the Borrowers. In order to induce
each Lender to enter into this Amendment, each Canadian Borrower represents and
warrants to each Lender with respect to the following matters applicable to it
and its Subsidiaries that, and the US

2



--------------------------------------------------------------------------------



 



Borrower represents and warrants to each Lender with respect to all of the
following matters that:
     (a) The representations and warranties contained in Article VII of the
Original Agreement and the other Loan Documents made by it are true and correct
in all material respects on and as of the Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date.
     (b) Each Borrower is duly authorized to execute and deliver this Amendment
and is duly authorized to borrow monies and to perform its obligations under the
Original Agreement. Each Borrower has duly taken all corporate action necessary
to authorize the execution and delivery of this Amendment and to authorize the
performance of the obligations of such Borrower hereunder.
     (c) The execution and delivery by each Borrower of this Amendment, the
performance by such Borrower of its obligations hereunder and the consummation
of the transactions contemplated hereby do not and will not (i) conflict with
any provision of (A) any Law, (B) the Organizational Documents of such Borrower,
or (C) any agreement, judgment, license, order or permit applicable to or
binding upon such Borrower unless such conflict would not reasonably be expected
to have a Material Adverse Effect, or (ii) result in the acceleration of any
Indebtedness of such Borrower which would reasonably be expected to have a
Material Adverse Effect, or (iii) result in or require the creation of any Lien
upon any assets or properties of such Borrower which would reasonably be
expected to have a Material Adverse Effect, except as expressly contemplated or
permitted in the Loan Documents. Except as expressly contemplated in the Loan
Documents, no consent, approval, authorization or order of, and no notice to or
filing with, any Governmental Authority or third party is required in connection
with the execution, delivery or performance by such Borrower of this Amendment
or to consummate any transactions contemplated by this Amendment, unless failure
to obtain such consent would not reasonably be expected to have a Material
Adverse Effect.
     (d) When duly executed and delivered, each of this Amendment and the
Original Agreement (as amended by this Amendment) will be a legal and binding
obligation of each Borrower, enforceable in accordance with its terms, except as
limited by Debtor Relief Laws.
     (e) No Default exists on the Effective Date.
ARTICLE V.
MISCELLANEOUS
     § 5.1. Ratification of Agreements. The Original Agreement, as hereby
amended, is hereby ratified and confirmed in all respects. The Loan Documents,
as they may be amended or affected by this Amendment, are hereby ratified and
confirmed in all respects. Any reference to the Credit Agreement in any Loan
Document shall be deemed to be a reference to the Original Agreement, as hereby
amended. The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy

3



--------------------------------------------------------------------------------



 



of the Lenders under the Original Agreement or any other Loan Document nor
constitute a waiver of any provision of the Original Agreement or any other Loan
Document.
     § 5.2. Survival of Agreements. All representations, warranties, covenants
and agreements of the Borrowers herein shall survive the execution and delivery
of this Amendment and the performance hereof, including without limitation the
making or granting of the Loans, and shall further survive until all of the
Obligations are paid in full. All statements and agreements contained in any
certificate or instrument delivered by any Loan Party hereunder or under the
Original Agreement to any Lender shall be deemed to constitute representations
and warranties by, and/or agreements and covenants of, such Loan Party under
this Amendment and under the Original Agreement.
     § 5.3. Loan Documents. This Amendment is a Loan Document, and all
provisions in the Original Agreement pertaining to Loan Documents apply hereto.
     § 5.4. Governing Law. This amendment shall be governed by, and construed in
accordance with, the law of the state of New York; provided that the
Administrative Agent and each Lender shall retain all rights arising under
federal law.
     § 5.5. Counterparts; Fax. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. This Amendment may be validly executed by facsimile or other
electronic transmission.
     § 5.5. Ratification of Canadian Guaranty of Devon Energy Corporation. Devon
Energy Corporation, a Delaware corporation, hereby (i) ratifies and confirms the
Canadian Guaranty effective as of April 7, 2006 made by it for the benefit of
the Administrative Agent and the Canadian Lenders, (ii) agrees that all of its
respective obligations and covenants thereunder shall remain unimpaired by the
execution and delivery of this Amendment and the other documents and instruments
executed in connection herewith, and (iii) agrees that such Canadian Guaranty
shall remain in full force and effect.
     THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

                  DEVON ENERGY CORPORATION,
as the US Borrower    
 
           
 
  By:   /s/ Marian J. Moon    
 
           
 
  Name:   Marian J. Moon    
 
  Title:   Senior Vice President    
 
                NORTHSTAR ENERGY CORPORATION,         as a Canadian Borrower    
 
           
 
  By:   /s/ Jeffrey A. Agosta    
 
           
 
  Name:   Jeffrey A. Agosta    
 
  Title:   Vice President — Treasurer    
 
                DEVON CANADA CORPORATION,         as a Canadian Borrower    
 
           
 
  By:   /s/ Jeffrey A. Agosta    
 
           
 
  Name:   Jeffrey A. Agosta    
 
  Title:   Vice President — Treasurer    

S-1



--------------------------------------------------------------------------------



 



CONSENT AND AGREEMENT
     Devon Financing Corporation, U.L.C., a Nova Scotia unlimited company,
hereby (i) consents to the provisions of this Amendment and the transactions
contemplated herein, (ii) ratifies and confirms the Guaranty effective as of
April 7, 2006 (the “DFC Guaranty”) made by it for the benefit of the
Administrative Agent and the Lenders, (iii) agrees that all of its respective
obligations and covenants thereunder shall remain unimpaired by the execution
and delivery of this Amendment and the other documents and instruments executed
in connection herewith, and (iv) agrees that the DFC Guaranty shall remain in
full force and effect.

                  DEVON FINANCING CORPORATION,
U.L.C.      
 
  By:   /s/ Marian J. Moon    
 
           
 
  Name:   Marian J. Moon    
 
  Title:   Senior Vice President    

S-2



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Administrative
Agent    
 
           
 
  By:   /s/ Renita Cummings    
 
           
 
  Name:   Renita Cummings    
 
  Title:   Assistant Vice President    
 
                BANK OF AMERICA, N.A., by its Canada
branch, as Administrative Agent    
 
           
 
  By:   /s/ Medina Sales de Andrade    
 
           
 
  Name:   Medina Sales de Andrade    
 
  Title:   Vice President    
 
                BANK OF AMERICA, N.A., as a Lender, a US
L/C Issuer, and a US Swing Line Lender    
 
           
 
  By:   /s/ Gabe Gomez    
 
           
 
  Name:   Gabe Gomez    
 
  Title:   Vice President    
 
                BANK OF AMERICA, N.A., by its Canada
branch, as a Canadian Lender, a Canadian L/C
Issuer, and a Canadian Swing Line Lender    
 
           
 
  By:   /s/ Medina Sales de Andrade    
 
           
 
  Name:   Medina Sales de Andrade    
 
  Title:   Vice President    

S-3



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A., as a Lender
and a US L/C Issuer    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                JPMORGAN CHASE BANK, N.A., Toronto
Branch,
as a Canadian Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                ABN AMRO BANK N.V., as a Lender    
 
           
 
  By:   /s/ Jamie Conn    
 
           
 
  Name:   Jamie Conn    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ John Reed    
 
           
 
  Name:   John Reed    
 
  Title:   Director    

S-4



--------------------------------------------------------------------------------



 



                  ABN AMRO BANK N.V., as a Canadian Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                BMO CAPITAL MARKETS FINANCING,
INC. (formerly HARRIS NESBITT
FINANCING, INC., as a Lender    
 
           
 
  By:   /s/ Mary Lou Allen    
 
           
 
  Name:   Mary Lou Allen    
 
  Title:   Vice President    
 
                BANK OF MONTREAL, as a Canadian Lender    
 
           
 
  By:   /s/ Mary Lou Allen    
 
           
 
  Name:   Mary Lou Allen    
 
  Title:   Vice President    
 
                BARCLAYS BANK PLC, as a Lender    
 
           
 
  By:   /s/ Nicholas Bell    
 
           
 
  Name:   Nicholas Bell    
 
  Title:   Director    

S-5



--------------------------------------------------------------------------------



 



                  BAYERISCHE LANDESBANK, CAYMAN
ISLANDS BRANCH, as a Lender    
 
           
 
  By:   /s/ Craig Anderson    
 
           
 
  Name:   Craig Anderson    
 
  Title:   First Vice President    
 
           
 
  By:   /s/ Donna M. Quilty    
 
           
 
  Name:   Donna M. Quilty    
 
  Title:   Vice President    
 
                BNP PARIBAS, as a Lender    
 
           
 
  By:   /s/ David Dodd    
 
           
 
  Name:   David Dodd    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Polly Schott    
 
           
 
  Name:   Polly Schott    
 
  Title:   Vice President    
 
                BNP PARIBAS (CANADA), as a Canadian
Lender    
 
           
 
  By:   /s/ Edward Pak    
 
           
 
  Name:   Edward Pak    
 
  Title:   Vice President    
 
           
 
  By:   /s/ Krista McLeod    
 
           
 
  Name:   Krista McLeod    
 
  Title:   Assistant Vice President    

S-6



--------------------------------------------------------------------------------



 



                  CITIBANK, N.A., as a Lender    
 
           
 
  By:   /s/ Todd Mogil    
 
           
 
  Name:   Todd Mogil    
 
  Title:   Attorney-in-Fact    
 
                CITIBANK N.A., CANADIAN BRANCH, as a
Canadian Lender    
 
           
 
  By:   /s/ Daljeet Lamba    
 
           
 
  Name:   Daljeet Lamba    
 
  Title:   Authorized Signer    
 
                CREDIT SUISSE, Cayman Islands Branch, as a
Lender    
 
           
 
  By:   /s/ Brian Caldwell    
 
           
 
  Name:   Brian Caldwell    
 
  Title:   Director    
 
           
 
  By:   /s/ Nupur Kumar    
 
           
 
  Name:   Nupur Kumar    
 
  Title:   Associate    
 
                CREDIT SUISSE TORONTO BRANCH, as a
Canadian Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

S-7



--------------------------------------------------------------------------------



 



             
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                DEUTSCHE BANK AG NEW YORK
BRANCH, as a Lender    
 
           
 
  By:   /s/ Ming K. Chu    
 
           
 
  Name:   Ming K. Chu    
 
  Title:   Vice President    
 
           
 
  By:   /s/ Rainer Meier    
 
           
 
  Name:   Rainer Meier    
 
  Title:   Vice President    
 
                DEUTSCHE BANK AG CANADA BRANCH, as
a Canadian Lender    
 
           
 
  By:   /s/ Robert A. Johnston    
 
           
 
  Name:   Robert A. Johnston    
 
  Title:   Vice President    
 
           
 
  By:   /s/ Marcellus Leung    
 
           
 
  Name:   Marcellus Leung    
 
  Title:   Assistant Vice President    

S-8



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA, as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                MERRILL LYNCH BANK USA, as a Lender    
 
           
 
  By:   /s/ Louis Alder    
 
           
 
  Name:   Louis Alder    
 
  Title:   Director    
 
                MORGAN STANLEY BANK, as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                ROYAL BANK OF CANADA, as a Lender    
 
           
 
  By:   /s/ David A. McCluskey    
 
           
 
  Name:   David A. McCluskey    
 
  Title:   Authorized Signatory    

S-9



--------------------------------------------------------------------------------



 



                  ROYAL BANK OF CANADA, as a Canadian
Lender    
 
           
 
  By:   /s/ Debra A. Giles    
 
           
 
  Name:   Debra A. Giles    
 
  Title:   Authorized Signatory    
 
                SOCIETE GENERALE, as a Lender    
 
           
 
  By:   /s/ Christian Nelly    
 
           
 
  Name:   Christian Nelly    
 
  Title:   Vice President    
 
                SOCIETE GENERALE (CANADA BRANCH),
as a Canadian Lender    
 
           
 
  By:   /s/ David Baldoni    
 
           
 
  Name:   David Baldoni    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Paul Primavesi    
 
           
 
  Name:   Paul Primavesi    
 
  Title:   Vice President    
 
                THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           

S-10



--------------------------------------------------------------------------------



 



                  UBS LOAN FINANCE LLC, as a Lender    
 
           
 
  By:   /s/ Irja R. Otsa    
 
           
 
  Name:   Irja R. Otsa    
 
  Title:   Associate Director    
 
           
 
  By:   /s/ Mary E. Evans    
 
           
 
  Name:   Mary E. Evans    
 
  Title:   /s/ Associate Director    
 
           
 
                UBS AG CANADA BRANCH, as a Canadian
Lender    
 
           
 
  By:   /s/ Amy Fung    
 
           
 
  Name:   Amy Fung    
 
  Title:   Director    
 
           
 
  By:   /s/ Stephen Gerry    
 
           
 
  Name:   Stephen Gerry    
 
  Title:   Director    
 
                UMB BANK, N.A., as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           

S-11



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Lender    
 
           
 
  By:   /s/ Paul Pritchett    
 
           
 
  Name:   Paul Pritchett    
 
  Title:   Vice President    
 
                WELLS FARGO BANK, N.A., as a Lender    
 
           
 
  By:   /s/ William S. Rogers    
 
           
 
  Name:   William S. Rogers    
 
  Title:   Vice President    
 
                WILLIAM STREET COMMITMENT
CORPORATION, (Recourse only to assets of
William Street Commitment Corporation),
as a Lender    
 
           
 
  By:   /s/ Mark Walton    
 
           
 
  Name:   Mark Walton    
 
  Title:   Assistant Vice President    

S-12